DETAILED ACTION
Applicant: CALAPEZ DE ALBUQUERQUE VELOSO, João Filipe; CORREIA DE CASTRO, Ismael Filipe; DA CONCEIÇÃO MOUTINHO, Luís Miguel; DAS NEVES DIAS CARRAMATE, Lara Filipa; MENDES CORREIA, Pedro Manuel; and MONTEIRO DA SILVA, Ana Luísa
Assignee: Universidade de Aveiro
Attorney: Edward J. Ellis (Reg. No.: 40,389)
Filing: Amendment filed 21 January 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-6, 8, 11-12, and 15-25 are currently pending before the Office.  Claims 1, 3, 5, 8, 11-12, 17-20, and 22-24 have been amended to incorporate allowable subject matter indicated in the prior office action, and claims 7, 9-10, and 13-14 were previously cancelled.

Response to Arguments
Applicant’s arguments, see Pages 8-12, filed 21 January 2021, with respect to formality objections & claim rejections have been fully considered and are persuasive in that the Specification has been amended to correct inconsistent reference numeral/names, affidavits have been submitted under 1.130(a) setting forth that Veloso et al. is the own disclosure of the inventors and the other named contributors were not inventors of the claimed invention, and the claims were amended to include previously indicated allowable subject matter to avoid the prior art and make the claims definite.  The objections of the Specification & Drawings have been withdrawn, the rejection of claim 1 in view of Veloso et al. is subject to §102(b)(1)(A) as being disclosure made by the joint inventors, and the rejection of the claims in view of Dos Santos Varela and §103 has been withdrawn. 

Allowable Subject Matter
Claims 1-6, 8, 11-12, and 15-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the closest prior art references are:
Dos Santos Varela – which discloses a positron emission tomography system for capturing images of human bodies with a circular base (3) and PET detector heads (1) with LYSO crystals (¶66) on opposite sides (Figs. 1-2) using perpendicular rotational axes (Fig. 1).  However, Dos Santos Varela fails to disclose a second axis of rotation substantially parallel to the first fixed axis of rotation, wherein the second axis of rotation is rotatable about the first fixed axis of rotation at a predefined distance and it fails to disclose a pair of scintillators fixed to the element of support, said pair of scintillators and said element of support being collinear and aligned along a same longitudinal axis.

    PNG
    media_image1.png
    434
    344
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    371
    292
    media_image2.png
    Greyscale

Bolle et al. – which discloses a PET imaging system with a rotating support (Figs. 2-3) for imaging small objects and rotating one module by 20˚ each way to image larger objects (Figs. 2-3).  However, Bolle et al. fails to disclose an element of support rotatably coupled to the second axis of rotation and it fails to disclose a pair of scintillators fixed to the element of support, said pair of scintillators and said element of support being collinear and aligned along a same longitudinal axis.

    PNG
    media_image3.png
    395
    470
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    374
    481
    media_image4.png
    Greyscale

Pedro et al. – which discloses a didactic miniPET system with a first fixed axis of rotation of detector modules around a movable sample stage (Fig. 1).  However, Pedro et al. fails to disclose a second axis of rotation substantially parallel to the first fixed axis of rotation and it fails to disclose an element of support rotatably coupled to the second axis of rotation, and it fails to disclose a pair of scintillators fixed to the element of support, said pair of scintillators and said element of support being collinear and aligned along a same longitudinal axis.

    PNG
    media_image5.png
    280
    568
    media_image5.png
    Greyscale

Stark (US Pat. 5,262,648) – which discloses a CAT scan system (Abstract) with a linear axis (24) and a rotational axis (22) and an element of support (16).  However, Stark fails to disclose a system for positron emission tomography, it fails to disclose a second axis of rotation substantially parallel to the first fixed axis of rotation and it fails to disclose an element of support rotatably coupled to the second axis of rotation, and it fails to disclose a pair of scintillators fixed to the element of support, and said element of support being collinear and aligned along a same longitudinal axis. 

    PNG
    media_image6.png
    570
    565
    media_image6.png
    Greyscale

Furthermore, there isn’t any teaching or motivation in the prior art for a system of positron emission tomography (Abstract) for obtaining images of a subject including a first fixed axis of rotation (1), a second axis of rotation substantially parallel to the first fixed axis of rotation (2), wherein the second axis of rotation (2) is rotatable about the first fixed axis of rotation (1) at a predefined distance, an element of support (3) rotatably coupled to the second axis of rotation (2), a pair of scintillators (4) fixed to the element of support (3), said pair of scintillators (4) and said element of support (3) being collinear and aligned along a same longitudinal axis (Figs. 1-2), two photomultipliers (5) each coupled to one scintillator of the pair of scintillators (4), with a free region between the pair of scintillators, in combination with other claimed elements.  Claims 2-6, 8, 11-12, and 15-25 are allowed based on dependency.

    PNG
    media_image7.png
    400
    423
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    371
    453
    media_image8.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY SCOTT VALENTINER whose telephone number is (571)272-7504.  The examiner can normally be reached on M-F / 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/JEREMY S VALENTINER/Examiner, Art Unit 2884